Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
Applicant argues that there is the mesh network is only alleged, meaning it may not be a mesh network, but it is clear, explicit from the spec and drawings, and is expressly in the title of the reference that it is a mesh network. It. is clear from the reference, when read and taken as a whole, that advertising data is shared in establishing the mesh network.  See the cited portions as well as paragraph 0379-0383 which show specifically that the data is relayed, and further is control data including advertising data: 
[0379] As described above, the role of the first device 300 in a Bluetooth mesh network may be set based on information of the first device 300, and the current role and operating state of the first device can be aware.
[0380] In another embodiment of the present invention, the control device may set the role of a relay node for relaying data in the aforementioned flooding method.
[0381] Specifically, the control device may control the first device 300 so that the first device 300 plays or does not play the role of a relay by transmitting a control message to the first device 300.
[0382] That is, the control device may make on/off the relay function of the first device 300 by transmitting the control message.
[0383] In this case, the control message may be transmitted in an advertising message form if a Bluetooth LE connection with the first device 300 has not been established. If the Bluetooth LE connection has been established, the control message may be transmitted in a write request message form based on GATT Data base.

As such applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 12, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 2018/0124550 A1).
Kwon disclose a system comprising: a plurality of Bluetooth nodes, the plurality of
Bluetooth nodes comprising: one or more non-leaf nodes connected via a network, the one or more non- leaf nodes configured to forward Bluetooth advertising data to one or more nodes in the plurality of Bluetooth nodes; (0278-0279 In the Bluetooth mesh network technology, one or more devices for intermediating (or relaying) a message are present between a source device 200-1 transmitting data and a destination device 200-2 receiving data. In this case, the source device and the destination device may be called edge nodes 200-1 and 200-2, and the one or more devices relaying a message may be called relay nodes that relay a message, relay nodes and edge nodes are leaf and non-leaf nodes )
and one or more leaf nodes operating in a Bluetooth advertising mode and configured to transmit the Bluetooth advertising data to the one or more non-leaf nodes and receive the Bluetooth advertising data from the one or more non-leaf nodes. [[0106] In group D, the device D advertises using an advertising event connectable in an advertising physical channel, and the device A is an initiator. The device A may establish a connection with the device D and add a device to the piconet A.]


3. The system of claim 1, the one or more non-leaf nodes configured to: compare, upon receiving second Bluetooth advertising data not destined for the one or more non-leaf nodes, the second Bluetooth advertising data with stored Bluetooth advertising data that has been previously forwarded;[0278-0279] forward, if the second Bluetooth advertising data is not the same as the Bluetooth advertising data that has been previously forwarded, the second Bluetooth advertising data to one or more nodes in the plurality of Bluetooth nodes; [0281-0282, cached data is checked to see if it is previously forwarded] and store the second Bluetooth advertising data.[0282, stored in the cache]




12. A method comprising: receiving, at a non-leaf node of a Bluetooth network, Bluetooth advertising data from a leaf node in the Bluetooth network;
determining, by the non-leaf node, whether the Bluetooth advertising data is destined for the non-leaf node; and forwarding, by the non-leaf node and in response to determining that the Bluetooth advertising data is not destined for the non-leaf node, the Bluetooth advertising data to a second node of the Bluetooth network. [[0106] In group D, the device D advertises using an advertising event connectable in an advertising physical channel, and the device A is an initiator. The device A may establish a connection with the device D and add a device to the piconet A.]


15. The method of claim 12, the non-leaf node comprising a leader node, and the method further comprising provisioning an unprovisioned node requesting access to the Bluetooth network, the unprovisioned node becoming a slave node in the Bluetooth network after the provisioning. [0321-0323, a new device joins by being provisioned]

18. A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: receiving Bluetooth advertising data from a leaf node in a Bluetooth network; [0106-0107] determining whether the Bluetooth advertising data is destined for a non-leaf node; and forwarding, in response to determining that the Bluetooth advertising data is not destined for the non-leaf node, the Bluetooth advertising data to a second node of the Bluetooth network. [0278-0279]




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2018/0124550 A1) view of Zhang (US 2004/00064522 A1).

2, Kwon discloses the system of claim 1, but does not expressly disclose checking a time to live.   Zhang discloses the one or more non-leaf nodes configured to: check, upon receiving second Bluetooth advertising data not destined for the one or more non-leaf nodes, a time to live (TTL) value of the second Bluetooth advertising data; [0039 determination of TTL versus a threshold] increase, if the TTL value does not reach a configured threshold, the TTL value by a configured step value; [0040 TTL may be incremented] and forward the second Bluetooth advertising data to one or more nodes in the plurality of Bluetooth nodes.  [0015-0016, P2P nodes share the information] Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to compare the TTL to threshold while passing the data to control the number of hops the data is allowed to take before being discarded [0036, Zhang]

Allowable Subject Matter
Claims 4 -11, 13-14, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/Primary Examiner, Art Unit 2648